1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAYMOND ALFORD BRADFORD,                 Case No.: 17-cv-02053-BAS (MDD)
12                               Plaintiff,
                                              REPORT AND
13   v.                                       RECOMMENDATION OF UNITED
                                              STATES MAGISTRATE JUDGE
14   K. KHAMOOSHIAN, ET AL.,
                                              RE: DEFENDANTS’ MOTIONS TO
15                            Defendants.     DISMISS
16                                            [ECF Nos. 37, 41]
17
18        This Report and Recommendation is submitted to United States Judge
19   Cynthia Bashant pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule
20   72.1(c) of the United States District Court for the Southern District of
21   California.
22        For the reasons set forth herein, it is RECOMMENDED that
23   Defendants’ Motions to Dismiss be GRANTED.
24                           I. PROCEDURAL HISTORY
25        Plaintiff Raymond Alford Bradford (“Plaintiff”) is a state prisoner at
26   Richard J. Donovan Correctional Facility (“Donovan”) proceeding pro se and
27   in forma pauperis. (ECF No. 5, 21). On September 25, 2017, Plaintiff filed a

                                              1
                                                                  17cv02053-BAS-MDD
1    complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1). Plaintiff’s complaint
2    sets forth various claims against Doctor Kourosh Khamooshian, M.D.,
3    physician and surgeon at Alvarado Hospital Medical Center (“Alvarado”); and
4    Doctor Ronald Zhang, M.D., physician and surgeon at Donovan. Plaintiff
5    alleges that the Defendants violated his Eighth Amendment rights by: (1)
6    acting with deliberate indifference to his medical needs; (2) negligently and
7    intentionally inflicting unnecessary pain; and (3) committing medical
8    malpractice by failing to provide medical care, worsening Plaintiff’s condition.
9    (Id.).
10            On May 14, 2018, Defendant Zhang filed a Motion to Dismiss Plaintiff’s
11   Complaint. (ECF No. 37). Defendant Zhang contends that Plaintiff: (1) failed
12   to allege facts sufficient to state a cause of action for deliberate indifference;
13   and (2) failed to allege facts sufficient to state a cause of action for gross
14   negligence or medical malpractice. (Id.).
15            On May 23, 2018, Defendant Khamooshian also filed a Motion to
16   Dismiss the Complaint. (ECF No. 41). Defendant Khamooshian contends
17   that Plaintiff: (1) failed to sufficiently allege Defendant was deliberately
18   indifferent to his serious medical needs; (2) failed to sufficiently allege
19   Defendant Khamooshian was grossly negligent; and (3) failed to sufficiently
20   allege Defendant Khamooshian committed medical malpractice. (Id.).
21            Plaintiff’s opposition to these motions argue that Defendant
22   Khamooshian’s Motion did not include a dated proof of service and that
23   Plaintiff’s papers were initially stolen from him by the prison sergeant, law
24   librarian, and the assistant, and were withheld for eight days to deter him
25   from filing. (ECF Nos. 65, 63).
26                              II. BACKGROUND FACTS
27            The facts as presented are taken from Plaintiff’s Complaint and are not

                                              2
                                                                     17cv02053-BAS-MDD
1    to be construed as findings of fact by the Court.
2          Plaintiff’s claims arise from a series of events beginning August 29,
3    2017. Plaintiff has a history of medical illness including: deficiencies of
4    protein C and S, ulcerative colitis, proctitis, and diverticulosis. (ECF No. 1 at
5    5).
6          On August 29, 2017, Plaintiff began experiencing pain in his rectal and
7    groin areas, bleeding, bloody diarrhea, and “mucus-pus stool.” (Id. at 5).
8    That same day, Plaintiff was transferred from his holding cell to Alvarado,
9    where he received a rectal exam, lab testing, abdomenal x-rays, and was
10   given pain medication. (Id. at 4-5).
11         On September 1, 2017, Plaintiff had his first and only interaction with
12   Defendant Khamooshian. (Id. at 5). Defendant Khamooshian explained to
13   Plaintiff that the August 29 lab findings were normal, that there was no
14   active bleeding, and that there was no finding of an ulcerative colitis flare up.
15   (Id. at 5). Defendant Khamooshian notified Plaintiff that the prison would
16   follow up in two weeks and he was discharged from the hospital. (Id. at 6).
17   Plaintiff does not allege that Defendant Khamooshian treated him further.
18         On September 2, 2017, Plaintiff submitted an emergency sick call slip,
19   and claims he continued to do so every day after, requesting to see a doctor
20   about his continued symptoms. (Id. at 6.). Roughly two weeks later, Plaintiff
21   was transferred to Alvarado for a colonoscopy, and then returned back to
22   Donovan. (Id. at 6.)
23         On September 18, 2017, after complaining of continuous pain, Plaintiff
24   was examined by Defendant Zhang. (Id. at 7). Defendant Zhang explained to
25   Plaintiff that in order to check for active bleeding, he would need to perform a
26   rectal exam each time Plaintiff visited the office. (Id.). Plaintiff claims that
27   Defendant Zhang stated, in a frustrated voice, “we cannot find your

                                             3
                                                                   17cv02053-BAS-MDD
1    colonoscopy results, so without it, I cannot give you anything. Your lab
2    studies are normal. You are not bleeding according to the test results. And
3    your follow-up with the gastroenterologist will be scheduled within a few
4    weeks.” (Id.).
5         Plaintiff alleges that Defendant Zhang withheld, delayed, and
6    interfered with Plaintiff’s access to treatment. (Id. at 8.) Plaintiff further
7    argues that “had [Defendant Zhang] not lied about the colonoscopy results,
8    Plaintiff’s ailment would not have worsen[ed].” (Id. at 10).
9                               III. LEGAL STANDARD
10        A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency
11   of a claim. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “Under
12   Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short and
13   plain statement of the claim showing that the pleader is entitled to relief.”
14   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (internal quotations omitted).
15   The pleader must provide the Court with “more than an un-adorned, ‘the-
16   defendant-unlawfully-harmed-me’ accusation.” Id. at 678 (citing Bell Atl.
17   Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare recitals of the
18   elements of a cause of action, supported by mere conclusory statements will
19   not suffice.” Id. The court must assume the truth of the facts which are
20   presented and construe all inferences from them in the light most favorable
21   to the non-moving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir.
22   2002).
23        A pro se pleading is construed liberally on a defendant’s motion to
24   dismiss for failure to state a claim. Thompson v. Davis, 295 F.3d 890, 895
25   (9th Cir. 2002) (citing Ortez v. Washington Cnty., 88 F.3d 804, 807 (9th Cir.
26   1996)). The pro se pleader must still set out facts in his complaint that bring
27   his claims “across the line from conceivable to plausible.” Twombly, 550 U.S.

                                             4
                                                                    17cv02053-BAS-MDD
1    at 570.
2         A pro se litigant is entitled to notice of deficiencies in the complaint and
3    an opportunity to amend, unless the complaint’s deficiencies cannot be cured
4    by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
5    Thus, the court is not required to “accept as true allegations that are merely
6    conclusory, unwarranted deductions of fact, or unreasonable inferences.”
7    Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (internal
8    citation omitted). Furthermore, the court may not “supply essential elements
9    of the claim that were not initially pled.” Ivey v. Bd. of Regents of the
10   University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
11                                IV. DISCUSSION
12        A. Deliberate Indifference
13        Plaintiff alleges that Defendants violated his Eighth Amendment right
14   to be free from cruel and unusual punishment when Defendants deliberately
15   misdiagnosed Plaintiff’s ailments, delayed treatment, and denied him access
16   to treatment. (ECF No. 1 at 2-3.) Defendants contend that Plaintiff’s claim
17   fails as a matter of law because he has not pled facts sufficient to show that
18   either Defendant acted with deliberate indifference to Plaintiff’s medical
19   needs. (ECF Nos. 37 at 2; 41 at 2.)
20        The Eighth Amendment is violated when prison officials demonstrate
21   “deliberate indifference to serious medical needs.” Estelle v. Gamble, 429
22   U.S. 97, 104 (1976); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996). In
23   order to state a claim for deliberate indifference under the Eighth
24   Amendment, an inmate must plead facts sufficient to show both an objective
25   and a subjective requirement. Colwell v. Bannister, 763 F.3d 1060, 1066 (9th
26   Cir. 2014).
27        First, to satisfy the objective prong, the inmate must show that he

                                             5
                                                                   17cv02053-BAS-MDD
1    suffered a deprivation or injury that was “objectively, sufficiently serious.”
2    Farmer v. Brennan, 511 U.S. 825, 834 (1994). A serious medical need is
3    shown if a failure to provide adequate treatment results in wanton or
4    unnecessary infliction of pain. McGuckin v. Smith, 974 F.2d 1050, 1059 (9th
5    Cir. 1992).
6         Next, to satisfy the subjective prong, the inmate must demonstrate that
7    “the official [knew] of and disregard[ed] an excessive risk to inmate health or
8    safety…” Farmer, 511 U.S. at 837. The official must have been aware of
9    facts or factual circumstances that would allow him to draw the inference
10   that a substantial risk of serious harm to the inmate’s health and safety
11   exists, and he must also draw that inference. Id.
12        “It is not enough that the plaintiff merely disagree with the course of
13   treatment provided. Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004).
14   A difference in medical opinion is “insufficient, as a matter of law, to
15   establish deliberate indifference.” Id. (citing Jackson v. McIntosh, 90 F.3d
16   330, 332 (9th Cir. 1996).
17        1. Defendant Khamooshian
18        Plaintiff alleges that Defendant Khamooshian was deliberately
19   indifferent when he“[lied] about Plaintiff’s condition… knowing that lie would
20   punish Plaintiff unjustly, cause him unnecessary harm, and deny, delay, and
21   interfere with his access to adequate and constitutionally acceptable medical
22   care and treatment for his serious medical needs.” (ECF No. 1 at 8).
23        However, the complaint only alleges that that Defendant Khamooshian
24   interviewed Plaintiff on one occasion, where the doctor interpreted lab
25   results, and explained to Plaintiff that the findings were normal.
26        Dr. Khamooshian concluded that Plaintiff’s symptoms did not require
27   immediate treatment. Plaintiff fails to provide any documentation or

                                             6
                                                                   17cv02053-BAS-MDD
1    information which objectively shows that a serious injury was present that
2    impeded Plaintiff’s ability to continue ordinary daily activities. Even though
3    Defendant Khamooshian was confident that the lab results yielded no
4    abnormalities, he explained to Plaintiff that the prison would follow up in two
5    weeks. By providing Plaintiff with the lab results and scheduling a follow up
6    appointment, Defendant Khamooshian did not disregard Plaintiff’s health, as
7    Plaintiff so claims.
8             Further, Plaintiff alleges that Defendant Khamooshian lied when he
9    interpreted the lab results. This claim is unsupported by any factual
10   information. Plaintiff fails to support his contention that Defendant
11   Khamooshian lied or that proper treatment was wrongfully withheld.
12            Plaintiff’s disagreement with lab results and his unsupported claim of
13   inadequate treatment are not sufficient to constitute a constitutional
14   violation. Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Plaintiff
15   has asserted insufficient information to ask the court to cross the line from
16   conceivability to plausibly of the claim, and has therefore failed to meet his
17   burden.
18            2. Defendant Zhang
19            Plaintiff alleges that Defendant Zhang was deliberately indifferent to
20   Plaintiff’s medical needs because he was aware of and failed to treat the
21   symptoms associated with Plaintiff’s history of ulcerative colitis flare ups.
22   Plaintiff argues that Defendant Zhang’s recommended course of treatment
23   was cruel and unusual, intended only to inflict pain on Plaintiff. (ECF No. 1
24   at 9).
25             During Plaintiff’s appointment with Defendant Zhang, the doctor
26   found no active bleeding and explained the need to check for bleeding at each
27   visit. Defendant Zhang also scheduled a follow up gastroenterologist

                                               7
                                                                    17cv02053-BAS-MDD
1    appointment. There is no objective showing of a serious medical need, no
2    showing of a deprivation of treatment, and no showing of sufficiently serious
3    pain that a doctor would have otherwise found worthy of additional
4    treatment.
5            Plaintiff asserts that he exhibited symptoms indicative of an ulcerative
6    colitis flare up, however, his test results and assessment at Alvarado showed
7    no symptoms. Plaintiff has failed to demonstrate that Defendant Zhang
8    knew of and disregarded an excessive risk to Plaintiff’s health. No inference
9    can be drawn in favor of a substantial risk of serious harm.
10           Plaintiff’s complaint asserts he disagreed with Defendant Zhang’s
11   findings and treatment plan, but a mere disagreement is not enough to
12   demonstrate deliberate indifference. Toguchi v. Chung, 391 F.3d 1051, 1058
13   (9th Cir. 2004). The facts as pled by Plaintiff lack detail sufficient to
14   overcome the high burden of demonstrating deliberate indifference.
15          Accordingly, the Court RECOMMENDS that Defendants’ Motions to
16   Dismiss Plaintiff’s claims for Deliberate Indifference be GRANTED and that
17   Claim 1 be DISMISSED WITHOUT PREJUDICE.
18          B. Gross Negligence
19          Plaintiff alleges that Defendant Khamooshian “negligently
20   misdiagnosed Plaintiff [’s] symptoms [of] active bleeding, rectal pain, penis
21   pain, bloody diarrhea, [and] colitis flare up.” (ECF No. 1 at 10). Plaintiff also
22   asserts that Defendant Zhang’s assessment of the lab results and decision to
23   conduct rectal exams were grossly negligent. Defendants contend that, as a
24   result, Claim 2 for gross negligence cannot survive. (ECF Nos. 37 at 8; 41 at
25   17).
26          Gross negligence is “the want of even scant care” or an “extreme
27   departure from the ordinary standard of conduct.” Van Meter v. Bent

                                             8
                                                                    17cv02053-BAS-MDD
1    Construction Co., 46 Cal.2d 588, 594 (1956). As indicated in Van Meter, gross
2    negligence may consist of either “want of even scant care” or “extreme
3    departure from the ordinary standard of conduct,” but not necessarily both.
4    Gore v. Board of Medical Quality Assurance, 110 Cal. App. 3d 184, 197
5    (1980).
6    Defendant Khamooshian
7         During Defendant Khamooshian’s one interaction with Plaintiff, he
8    interviewed Plaintiff and reviewed test results. Defendant Khamooshian
9    discussed the normalcy of the findings and Plaintiff was discharged. Plaintiff
10   has not indicated how or why this patient-client interaction constitutes a
11   “want of even scant care” toward Plaintiff.
12        Therefore, due to the lack of detail alleged in the complaint, Plaintiff
13   has not demonstrated that Defendant Khamooshian’s conduct constituted an
14   extreme departure from the ordinary standard.
15   Defendant Zhang
16        Defendant Zhang reviewed Plaintiff’s lab reports, was aware of
17   Plaintiff’s medical history and alleged pain, and explained to Plaintiff why
18   rectal exams were necessary. Plaintiff disagreed, and claims that frequent
19   rectal exams would constitute cruel and unusual punishment.
20        Plaintiff has not demonstrated how Defendant Zhang’s assessment and
21   determination of the course of treatment was a departure from the ordinary
22   standard, or that he exhibited a “want of even scant care” toward Plaintiff.
23   Rather, Plaintiff has provided facts showing that Defendant Zhang took
24   multiple steps to treat him, and that Plaintiff disagreed with the course of
25   action. Plaintiff’s threadbare assertion of the elements is insufficient to infer
26   a claim of gross negligence.
27        Accordingly, it is RECOMMENDED that Defendants’ Motions to Dismiss

                                             9
                                                                   17cv02053-BAS-MDD
1    Plaintiff’s claim for gross negligence be GRANTED and Claim 2 be

2    DISMISSED WITHOUT PREJUDICE.

3         C. Medical Malpractice

4         Plaintiff alleges that by “deliberately misdiagnos[ing] Plaintiff’s

5    aliments” and “denying [him] treatment,” Defendants have committed

6    medical malpractice. (ECF No. 1 at 10).

7         In order to demonstrate medical malpractice, Plaintiff must

8    demonstrate: (1) a duty to exercise that degree of skill, knowledge and care

9    ordinarily possessed and exercised by members of their profession under

10   similar circumstances; (2) a breach of the duty to exercise such skill,

11   prudence, and diligence; (3) proximate causal connection between the conduct

12   and the injury; and (4) resulting loss or damage. Hanson v. Grode, 76

13   Cal.App.4th 601, 606 (1999).

14        However, since “an inadvertent failure to provide adequate medical care

15   cannot be said to constitute ‘an unnecessary and wanton infliction of pain’ or

16   to be repugnant to the conscience of mankind, a complaint that a physician

17   has been negligent in dispersing or treating a medical condition [is

18   insufficient to] state a valid claim of medical mistreatment under the Eighth

19   Amendment. Medical malpractice does not become a constitutional violation

20   merely because the victim is a prisoner.” Estelle v. Gamble, 429 U.S. 97, 106,

21   97 S. Ct. 285, 292, 50 L. Ed. 2d 251 (1976).

22        Under California law, “mere error of judgment, in the absence of a want

23   of reasonable care and skill in the application of his medical learning…will

24   not render a doctor responsible for untoward consequences in the treatment

25   of his patient.” Huffman v. Lindquist, 37 Cal. 2d 465, 475 (1951).

26   Defendant Khamooshian

27        Plaintiff alleges that Defendant Khamooshian committed medical

                                            10
                                                                  17cv02053-BAS-MDD
1    malpractice when he failed to provide medical care to Plaintiff. (ECF No. 1 at
2    10). Plaintiff claims that he suffers pain daily. (Id.).
3         When Defendant Khamooshian interviewed Plaintiff at the hospital, he
4    interpreted lab results and discussed a future appointment. He had a duty to
5    exercise diligence, care, and skill such as is ordinarily possessed by other
6    members of the profession.
7         Although Plaintiff disagreed with Defendant Khamooshian’s
8    interpretation of the labs, he has not alleged facts sufficient to show that
9    Defendant Khamooshian’s assessment and interpretation of the medical labs
10   breached his duty. Further, Plaintiff has not shown that Defendant
11   Khamooshian’s assessment and evaluation contributed to Plaintiff’s injury.
12   Plaintiff has failed to show that Defendant’s interpretation of the lab results
13   caused further injury.
14        Plaintiff alleges scant facts by which he concludes he was damaged by
15   Defendant Khamooshian’s conduct. He asserts that “he suffers unnecessary
16   pain daily,” but fails to provide further detail. (ECF No. 1 at 10). Plaintiff
17   does not relate his pain to improper lab interpretations, yet that
18   interpretation was the only service Defendant Khamooshian provided to
19   Plaintiff. Therefore, the claim of medical malpractice is insufficiently pled
20   with regard to Defendant Khamooshian.
21   Defendant Zhang
22        Plaintiff alleges that Defendant Zhang committed medical malpractice
23   because, although Defendant Zhang was aware of Plaintiff’s medical history,
24   he lied and failed to treat Plaintiff’s ailments. (ECF No. 1 at 10). Plaintiff
25   alleges, but does not support the contention, that the misdiagnosis was
26   deliberate. (Id.)
27        Without including facts demonstrating how Defendant Zhang breached

                                             11
                                                                  17cv02053-BAS-MDD
1    his duty as a medical professional, or how that breach is the proximate cause
2    of Plaintiff’s damages, the Court cannot plausibly infer medical malpractice.
3    Therefore, the claim of medical malpractice against Defendant Zhang has
4    been insufficiently pled.
5         Accordingly, it is RECOMMENDED that Defendant’s Motion to Dismiss

6    Plaintiff’s claim for medical malpractice be GRANTED and Claim 3 be

7    DISMISSED WITHOUT PREJUDICE.

8                                  V. CONCLUSION

9         Based on the foregoing, it is RECOMMENDED that:

10        Defendants’ Motions be GRANTED and all claims in the Complaint be

11   DISMISSED WITHOUT PREJUDICE.

12        This Report and Recommendation will be submitted to the United

13   States District Judge assigned to this case, pursuant to the provisions of 28

14   U.S.C. § 636(b)(1). Any party may file written objections with the court and

15   serve a copy on all parties by November 23, 2018. The document shall be

16   captioned “Objections to Report and Recommendation.” Any reply to the

17   objections shall be served and filed by November 30, 2018.

18        The parties are advised that failure to file objections within the

19   specified time may waive the right to raise those objections on appeal of the

20   court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

21        IT IS SO ORDERED.

22   Dated: November 8, 2018

23
24
25
26
27
                                           12
                                                                 17cv02053-BAS-MDD
